PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/337,326
Filing Date: 28 Oct 2016
Appellant(s): PAWSEY, Nicholas, Charles



__________________
Martin J. Cosenza
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The rejection of claims 29, 35, and 40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The rejection of claims 27, 32, 38, and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the Appellant), regards as the invention.
The rejection of claims 1, 2, 4, 27-29, 35, 36, 38, 39, and 40 under 35 U.S.C. 102(a)(1) as being anticipated by Dadd (U.S. 2004/0116995).
The rejection of claims 1, 2, 4, 6, 7, 33, 34, 36, and 41 under 35 U.S.C. 103 as being unpatentable over Thenuwara (U.S. 2014/0094892, previously cited) in view of Bloomfield (U.S. 2012/0329896, previously cited).
The rejection of claims 1, 2, 4, 36, and 41 under 35 U.S.C. 103 as being unpatentable over Thenuwara (U.S. 2014/0094892, previously cited) in view of Dadd (U.S. 2004/0116 995, cited above).
The rejection of claims 6, 7, 33, and 34 under 35 U.S.C. 103 as being unpatentable over Thenuwara (U.S. 2014/0094892, cited above) in view of Dadd (U.S. 2004/01 16995, cited above) as applied to claims 1, 2, 4, 36, and 41 above, and further in view of Bloomfield (U.S. 2012/0329896, cited above).
The rejection of claims 6, 7, and 30-32 under 35 U.S.C. 103 as being unpatentable over Dadd (U.S. 2004/0116995, cited above) in view of Bloomfield (U.S. 2012/0329896, cited above).
.
(2) Response to Argument
Note: Appellant at pages 53, 71, 120, 121, and 153, refers to various appendices. However, Appellant fails to provide an index of these appendices indicating the title of the document and the appendix designation given to the document. As such, it is unknown which document Appellant is referring to with each recitation of an appendix letter (i.e. “Evidence Appendix E”)
Appellant at pages 8-12 makes some “preliminary observations” about the overall state of the application and rejections. Appellant variously calls rejections “unfounded” without offering any explanation or specifically pointing out the supposed errors of such rejections. Instead of discussing the language of the claims, the Appellant discusses living without running water, electricity, air conditioning, television and a cell phone, and dying without water, food, air and sleep. Rather than clearly discussing the rejections made against the claims, the Appellant includes in this section various arguments against the fact that the claims were rejected rather than pointing to any supposed errors in the rejections themselves. On page 11, lines 3-7, the Appellant appears to argue against a restriction requirement made previously, and then indicates that “This is BRI, but in the end, it is the ordinary and customary meaning, the plain meaning. And thus we go back to the earliest use of” but fails to conclude this sentence. On page 12, the Appellant alleges that “The examiner refuses to examine our claim 21” and then attempts to use the requirement for restriction to “prove” that the prior art does not satisfy the requirements of the elected claims. This is not found persuasive because the Appellant fails to specifically point out any supposed appealable errors in the rejections themselves. Appellant concludes the “Preliminary Observations” section by stating “All the elements of the claims have been available for a quarter century before Appellant filed the patent application. Under Leo Pharma, this is 
Appellant submits, on p. 11, 68, 167-226, the rejections do not set forth the broadest reasonable interpretation of the claim language pursuant to proper procedure. However, the Examiner does not have to expressly construe the claim language to make a prima facie case. In re Jung, 637 F.3d at 1363 (“There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim …in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement.”). Thus, the absence of an express claim construction, without more, is not persuasive of error.
	Appellant at pages 13-17 argues that a prima facie case of failure to meet the written description requirement has not been established against claim 29. The Appellant argues that “the Examiner is using a result of the USPTO’s rules against Appellant” and “this appears to be a Lizard Tech rejection or the like”. This is not found persuasive because it fails to point out any deficiencies in the rejection. The Appellant argues that “the Examiner does not disagree that we have textual support for the rejection” but the rejection is “based on the assertion that the claim would encompass ‘every viscoelastic material other than viscoelastic silicone’.” To be clear, the Examiner does disagree that Appellant lacks textual support for the claim. The claim recites “the electrode carrier is not made of viscoelastic silicone” and the disclosure fails to describe any viscoelastic material other than viscoelastic silicone. Claim 1 requires that the electrode carrier “includes a viscoelastic material” and claim 29 would require that the electrode carrier includes a viscoelastic material that is not viscoelastic silicone. As the only viscoelastic material described in the specification is viscoelastic silicone, there is a lack of support for claim 29. The Appellant alleges that they are claiming a species of a genus of viscoelastic material, viscoelastic material that is not viscoelastic silicone. However, the disclosure fails to provide support for what is claimed.

	Appellant at pages 18-19 argues that a prima facie case of failure to meet the written description requirement has not been established against claim 35. The Appellant argues that the issue is “without” vs. “none of”, which is an English grammar issue and the rejection undercuts itself and is not logical. However, the Appellant fails to point out in what ways the rejection “undercuts itself” and “is not logical” or how the disclosure supports claim 35. The Appellant inquires “If we disclose that something happens without A, without B and without C, why does not that something happen due to none of A, B and C?” However, the disclosure does not indicate “that something happens without A, without B and without C”, instead the disclosure indicates that transformation from a first geometry to a second geometry (what Appellant refers to as “X”) is without external force relief (“A”), external pressure relief (“B”), reaction force (“C”), mass transfer (“D”) and net energy transfer (“E”) inducing and establishing the transformation (the end result will be referred to as “Y”). So, the disclosure says that X occurs without A, B, C, D and E causing Y, but the disclosure does not provide support for the narrower language of none of A, B, C, D, and E causing Y. The prosecution history is clear regarding the Examiner’s interpretation of the claim language, which has been consistent throughout prosecution.
	Appellant at pages 21-26 argues that a prima facie case of failure to meet the written description requirement has not been established against claim 40. The Appellant argues that the disclosure for the single species of non-viscoelastic silicone provides support for the genus of all elastic materials that are non-viscoelastic. The Appellant alleges that one of ordinary skill in the Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. Further, it is required that “when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” Appellant’s disclosure of the single example of “non-viscoelastic silicone” does not describe a sufficient variety of species to reflect the variation within the genus of elastic materials. One of ordinary skill in the art would understand the genus of “elastic materials” to be quite vast and include any material with the ability to deform when adequate loads are applied and then return to its original shape and size after removal of the load. As such, the disclosure of the species of non-viscoelastic silicone is not representative of the genus of “elastic materials”. Appellant fails to point out or explain how non-viscoelastic silicone is representative of the genus and as such, Appellant’s arguments are not persuasive of error.
	Appellant at pages 27-30 argues that a prima facie case of indefiniteness has not been established against claim 39 because 35 U.S.C. §112, 35 U.S.C. §156, and 35 U.S.C. §41 each has a listing of requirements and none of the statutes include the word “and”. The Appellant 
	Appellant at pages 31-34, 36-38, 42-44, 46-48, and 50 argues that the Examiner has refused to afford some latitude in the manner of expression and aptness of terms and that proper procedure has not been followed. Appellant argues that the Examiner has failed to articulate how the person of ordinary skill in the art would interpret the claims in view of the specification. While the “essential inquiry” must be made according to MPEP 2173.01, it is not required that the entire analysis be made of record. The rejection itself details how the claims are indefinite and in formulating the rejection, the Examiner did perform the required analyses and stated on the record how and why the claims were indefinite. Although the Appellant alleges that the Examiner has failed to evaluate the content of the specification, the Appellant fails to articulate how the content of the specification would have obviated the rejection of claims 39, 38, 27, and 32. Further, the Appellant alleges that the Examiner has failed to address the prior art or the claim interpretation of one of ordinary skill in the art, however the Appellant fails to explain how the prior art or the interpretation of one of ordinary skill in the art would obviate the rejection. The absence of an express evaluation of the specification, teachings of the prior art, and claim interpretation of one of ordinary skill in the art, without more, is not persuasive of error. 
	Appellant at pages 34-36 argues that a prima facie case of indefiniteness has not been established against claim 38. Appellant alleges that the rejection is conclusory and suggests that the Examiner consult an “English Langue [sic] grammar text that explains the order of words in a 
	Appellant at pages 39-40 argues that a prima facie case of indefiniteness has not been established against claim 27. The Appellant argues that there is no explanation as to why the 
	Appellant at page 41 provides an analogy to a door swinging from hinges, however such an analogy is not considered germane to the rejection of claim 27.
	Appellant at page 45 argues that a prima facie case of indefiniteness has not been established against claim 27 with respect to the recitation of “an elastic material”. The Appellant argues that claim 27 is saying that the transformation is entirely a result of an elastic material devoid of metal, which “covers the viscoelastic material, and also covers any other material that contributes to the transformation, if present.” It is not clear from the claim that the recited “an elastic material” includes the previously-recited viscoelastic material. The newly-recited “an elastic material” suggests that there is a material in addition to the viscoelastic material that is present, 
	Appellant at pages 49-50 argues that a prima facie case of indefiniteness has not been established against claim 32. The Appellant inquires if this is an indefiniteness rejection or a written description rejection, as the Examiner points out in the rejection that the disclosure supports the notion that the packaging is not part of the electrode array. Appellant further, at page 50, line 16, indicates “Our specification is nowhere addressed.” However, Appellant’s specification is clearly addressed. As previously pointed out by the Appellant, the Examiner needs to evaluate the claim language in light of the specification. The Appellant further argues that if the rejection is an indefiniteness rejection, “the rejection is analogous to an assertion that one of ordinary skill in living in the United States would not understand what is meant by a 1966 Ford parked in a garage.” Appellant indicates that “We are claiming the environment, that is all.” However, it is not known from the claim what is required, as the claim is directed to the electrode array and not to a kit that includes the electrode array and the package. Does the environment define the electrode array over an electrode array with an identical structure, but one that has been removed from the sterile package? It is unknown what the metes and bounds are of the claim and, therefore, the rejection stands.
	Appellant at pages 51-53 argues that a prima facie case of obviousness has not been established against claim 1 with respect to the Ransbury reference. Appellant argues that Ransbury fails to disclose a viscoelastic material, rather only disclosing silicone rubber. Appellant points to Appendix E as showing that not all silicone is viscoelastic. However, as noted above, it is unknown which submitted document is Appendix E. Furthermore, it is respectfully submitted that Ransbury doesn’t simply disclose silicone, but rather discloses silicone rubber. One of ordinary skill in the art can reasonably be expected to understand materials and their properties and, thus, would understand silicone rubber to be a viscoelastic material.

	Appellant at pages 53-57 argues that as a procedural matter, the rejection is not sufficient because the Examiner has relied upon MPEP 2144 to support the rejection, which the Appellant says is using a “per se” rule without an explanation and application to the facts at hand. Ransbury discloses at paragraph [0096] that device 12, which includes electrode 52, may include one or more sensing electrodes on its surface for detecting electrical activity of the heart. As such, Ransbury does disclose a plurality of electrodes. The duplication of the essential working elements of the device of Ransbury to include a plurality of stimulating electrodes, which would enable the device to be used to stimulate different areas on the heart, would be obvious based on this disclosure by Ransbury. 
	Appellant at pages 54-57 argues that the Federal Circuit, in In re Ochiai, has told the USPTO to stop using case law to promulgate rejections and provides citations to various portions of In re Ochiai. However, case law was not itself relied upon, but rather the guidance provided by the MPEP was relied upon in the rejection. Appellant fails to point out how the case law or MPEP sections relied upon are not applicable to the case at hand and, as such, the mere citation of the MPEP or case law, without more, is not persuasive of error. 
	Appellant at pages 58-59 argues that a prima facie case of obviousness has not been established against claim 2 with respect to the Ransbury reference. Appellant argues that the Examiner has rewritten Appellant’s claim and because claim 2 was not rejected under 35 USC 112, 4th paragraph, it must claim something more than what claim 1 covers. However, the 
	Appellant at pages 58-63 argues that a prima facie case of obviousness has not been established against claim 4 with respect to the Ransbury reference. Appellant discusses squares, circles, Appellant’s mother-in-law’s cookie recipe, Appellant’s location and gender identity, a Model T, a 2021 Ford F-150, electron flow, tires, and that the world is flat, in an attempt to prove “logic” when it comes to the rejection. The most applicable analogy is Appellant’s analogy regarding his mother-in-law’s cookie recipe. If Appellant’s mother-in-law gave Appellant her cookie recipe and sugar was not listed in the ingredients and was not included in any steps as being added, then it would be determined that the cookies are devoid of sugar. Similarly, Ransbury provides a “recipe” for his invention and because Ransbury’s “recipe” does not include non-viscoelastic silicone, it is determined that Ransbury’s invention is devoid of non-viscoelastic silicone. 
Appellant at pages 63-65 argues that a prima facie case of obviousness has not been established against claim 28 with respect to the Ransbury reference. Appellant argues that the mere absence of a statement does not mean that it is not there, assumingly with regards to the statement in the rejection that because Ransbury does not describe a stylet in use with the electrode array that it is a stylet-less array. As discussed previously, the “recipe” for the device of Ransbury does not include a stylet and, thus, it is considered stylet-less. Further, with regards to the material, the Appellant argues that “if the material at issue is not exposed to body fluids/the environment in the body, the material need not be ‘biocompatible’.” As discussed in the rejection, the device of Ransbury is implanted and is exposed to the environment in the body and as such, 
Appellant at pages 65-69 argues that a prima facie case of obviousness has not been established against claim 37 with respect to the Ransbury reference. Appellant argues that “Those 20a, 20b, 20c things are not part of the carrier” with regards to Figures 3C and 3D of Ransbury. The electrode carrier is the device shown in Figures 3C and 3D, which includes portions 20a, 20b, 20c and portions 42a and 42b. The Appellant further argues that the material of portions 20a, 20b, and 20c is not given and they cannot be considered to include non-viscoelastic material. Ransbury discloses that enclosures 20a, 20b, and 20c are titanium enclosures (see paragraph [0069]), which is a known non-viscoelastic material. 
Appellant at pages 68 and 69 argues that claim 37 cannot be rejected if claim 4 was rejected with respect to Ransbury. Appellant argues “You cannot reject claim 4 on the grounds that the electrode carrier is devoid of X and then reject claim 37 on the grounds that the electrode carrier includes X.” It is respectfully submitted that this has not been done. Claim 4 recites “the electrode carrier is devoid of non-viscoelastic silicone” not that the electrode carrier is devoid of all material other than viscoelastic silicone. So, as long as the electrode carrier does not include non-viscoelastic silicone, which the electrode carrier of Ransbury does not, then the claim is satisfied. Claim 37 recites that “the electrode carrier is made of the viscoelastic material and a non-viscoelastic material.” Claim 37 does not relate to non-viscoelastic silicone. As such, Appellant’s arguments are non-persuasive and claims 4 and 37 are both met by Ransbury.

Appellant at pages 70-96 argues that a prima facie case of obviousness has not been established against claim 1 with respect to the Thenuwara in view of Bloomfield references. At pages 72-73, the Appellant takes issue with the use of the language “fails to explicitly disclose” used in the rejection of the claims as being obvious over Thenuwara in view of Bloomfield. The Appellant argues that this “insinuates that the lack of disclosure is simply a minor omission/oversight/left to the knowledge in the art.” The Appellant then requests that “the USPTO to state, with a yes or no answer, that it is correct to say that Thenuwara does not teach or suggest in any way, shape, or form, the use of a viscoelastic material” and “the USPTO to state, with a yes or no answer, that it is correct to say that the record contains reference, outside of our specification, where the electrode array arts teach or suggest in any way, shape or form, the use of a viscoelastic material.” The Appellant concludes this section with “[w]e proffer that failure to address the above questions will be a concession per MPEP 707.” The Examiner does not 
Appellant at pages 73-74 takes issue with the assertion in the rejection that “Bloomfield is reasonably pertinent to the problem to be solved by the claimed invention” because Figure 1 of Bloomfield shows a sample of viscoelastic silicone rubber being deformed by a hammer. The Appellant argues that “[w]e recite an electrode array. This is something those with knowledge of the art avoid hitting with hammers. The record indicates not one example of someone hitting an electrode array with hammers. Thus, it is simply impossible to assert that Bloomfield is reasonably pertinent to the problem solved by the claimed invention.” It is respectfully submitted that Appellant’s reliance on Figure 1 of Bloomfield ignores the entirety of Bloomfield and ignores the facts as presented throughout prosecution. Bloomfield is not directed solely to hitting the material with a hammer. The problem to be solved by Bloomfield is not a material to be hit by a hammer, although Bloomfield shows this as an illustration of the properties of the material to be deformed and then recover to its non-deformed state. The problem to be solved by the claimed invention 
Appellant at pages 74-75 argues that the Examiner fails to identify the problem to be solved by the claimed invention and this is an omission of a requirement to support the rejection, and thus, the rejection has factual omissions. The Examiner respectfully submits that Appellant’s disclosure at paragraph [0062] states “the implantable component transforms from a first geometry to the second geometry (as seen in, for example, Figs 11A and 11B below) without external force relief, external pressure relief, reaction force, mass transfer and net energy transfer inducing and/or establishing the transformation” and “this is achieved due to the viscoelastic properties of the electrode carrier.” As such, the problem to be solved by the claimed invention is an implantable component that transforms from a first geometry to a second geometry without external force relief, external pressure relief, reaction force, mass transfer and net energy transfer inducing and/or establishing the transformation. Further, the Appellant argues that the Examiner’s stated problem to be solved, “an implantable component that transforms from a first geometry to a second geometry without external force relief, external pressure relief, reaction force, mass transfer and net energy transfer inducing and/or establishing the transformation” is not a problem, but is a solution. The Appellant further provides analogies to a soft bristle toothbrush and a “water pick”. The Examiner disagrees with the Appellant because the particular material, namely the viscoelastic material, is the solution to the problem of needing an implantable component that transforms from a first geometry to a second geometry without external force relief, external pressure relief, reaction force, mass transfer and net energy transfer inducing and/or establishing the transformation. In the Appellant’s analogy to the soft bristle toothbrush, the problem would be a need for a softer bristle for more sensitive gums, while the solution is the softer bristle relative to the hard or medium bristle toothbrush. In the Appellant’s analogy to the “water pick”, the problem would be the need to get into spaces that a toothbrush cannot reach, while the solution is the use of water to get into these spaces.
In re Mullin. Further, Appellant quotes In re Mullin, “We think it is incumbent upon the Patent Office in the first instance to set forth clearly why it the first instance to set forth clearly why it regards a claim to be anticipated, obvious or otherwise defective . . The pertinence of each reference, if not apparent, must be clearly explained * * *.” In the instant case, Dadd, Gibson, and Kuzma are not used in an anticipatory manner and are not used to show obviousness, but rather are used as evidence of a known problem in the art. Furthermore, as Appellant quotes, In re Mullin requires that the pertinence, if not apparent, must be clearly explained. The pertinence of each of Dadd, Gibson, and Kuzma is readily apparent by reading the Abstract and viewing the Figures in each of the references. Furthermore, the citation of these references makes apparent their pertinence: “the problem of electrode arrays transforming from a first geometry to a second geometry due to the material of the electrode array was a known problem in the art”. In response to these arguments, the Appellant questions “So the USPTO asserts that Mullin and Chester are limited to their facts?” It is unknown how Appellant has come to this conclusion. The Appellant further states “We ask Art Unit 3792 to affirm that Art Unit 3792 truly believe that the courts were forcing the USPTO to be specific with respect to the elements of the rejection, but when it comes to anything else, why the USPTO can list three references without any citation or any explanation whatsoever.” As discussed above, the pertinence of Dadd, Gibson, and Kuzma are each readily apparent and are each used as evidence of a known problem in the art rather than being used as an anticipatory reference or to show obviousness.
	Appellant at pages 77-78 cites Leo Pharmaceutical Products LTD v. REA, No. 2012-1520 (Fed. Cir. 2013) and argues that in the present case, “there is no evidence or analysis on the record that any ‘problem’ was known in the relevant art before Appellant’s invention.” It is 
	Appellant at pages 78-84 argues that the precedential decision Leo Pharma Prods., Ltd v. Rea, 726 F.3d 1346 (Fed. Cir. 2013) teaches that the record indicates evidence of non-obviousness. The Appellant alleges that “the rejections are rejections based solely on the references we provided to the USPTO.” Appellant’s fulfillment of the duty to disclose does not suggest that Appellant’s invention is patentable. The Appellant further argues that there are 32,000 issued patents that reference “visco-elastic” or “viscoelastic” and that aside from the Appellant, no one but the Examiner thought to use a visco-elastic material in an electrode array. Appellant paraphrases the Federal Circuit in the decision Leo Pharma Prods., Ltd v. Rea, 726 F.3d 1346 (Fed. Cir. 2013) decision to mean “the intervening time between the prior art’s teaching of the components and the [never anyone else doing what is claimed] speaks volumes to the nonobviousness of [claim 1]” and indicates that it was 25 years between the prior art’s teaching and Appellant’s invention. However, the “prior art” that Appellant is relying upon appears to be the first disclosure or mention of viscoelastic material. Appellant’s invention is directed to a medical device and the applicability of certain materials to medical devices is something that requires further consideration. Furthermore, the record shows, specifically with regards to the 
	Appellant at page 85 argues that the Office Action has provided no explanation of the applicability of In re Leshin to the facts of the case at hand. The Examiner respectfully disagrees and submits that In re Leshin was utilized in addition to the stated motivation to combine. It is further submitted that KSR reasoning applies to the facts of the case where the simple substitution of one known element, the material of Bloomfield, for another, the material of Thenuwara, to achieve predictable results, would require only routine skill in the art. The rejection points out that the claimed viscoelastic material is a known material by specifically pointing to Bloomfield. Further, the rejection points out that this material is suitable for the intended use, as the material of Bloomfield is disclosed as being able to be formed into a specific shape and then in the absence of stress to return to its original shape. As such, it is submitted that the rejection did explain how the In re Leshin rationale applies to the facts at hand.
	Appellant at pages 86-87 argues that the Federal Circuit told the USPTO to stop using case law to promulgate rejections and provides a quote from In re Ochiai. The Appellant argues that “to paraphrase Ochiai, there are no ‘Leshin obviousness rejections’.” However, the quote provided by the Appellant from In re Ochiai does not reference Leshin, but rather references Durden and Albertson saying that “there are not ‘Durden obviousness rejections’ or ‘Albertson obviousness rejections’.” It is improper to conclude based on the cited portions of Ochiai that this decision has anything to do with Leshin. Furthermore, returning to the facts of the present case, In re Leshin was not alone relied upon to support the rejection, but rather was used as additional support for the clearly articulated motivation to combine.
	Appellant at page 87 argues that In re Leshin is about “selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use.” The Appellant argues that “the material at issue was a material already used in devices as claimed in the manner recited”, “[t]his is not the In re Leshin cited by the Appellant does not require that the particular plastic material that is selected on the basis of its suitability for the intended use be previously used in the claimed container-dispenser, but rather that the container-dispenser be made of plastics and that the selected plastic be previously known and suitable for the intended use. Furthermore, as previously discussed, Thenuwara describes an electrode array that is flexible and made of silicone. As such, the prior art does recognize the use of flexible silicone materials in electrode arrays and the selection of a viscoelastic flexible silicone material on the basis of its suitability of the intended use would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.
	Appellant at pages 88-90 cites Ex parte Omar Kabir, where the Appellant argues that “the PTAB reversed an Examiner for applying In re Leshin in the same manner as how Leshin was applied in this application.” The Appellant argues that the fact pattern in Ex parte Omar Kabir is “exactly the fact pattern here, and our traversal is the same traversal as was made in Kabir, save for the underlying subject matter.” The Appellant argues that “[i]n contrast to Leshin, the Examiner has not shown that a person of ordinary skill in the art would have known that ‘viscoelastic material’ could be used for the same or a similar applications at issue in claim 1.” The Examiner respectfully submits that the disclosure of Thenuwara of a flexible silicone material is such a showing. The Appellant further argues that “[e]ven assuming that the examiner is correct, at the time of the invention, there is nothing that shows that viscoelastic material was known to be suitable for its intended use here.” It is respectfully submitted that the disclosures of both Thenuwara and Bloomfield are such showings. Furthermore, again, it is submitted that In re Leshin was not relied upon alone in the rejection, which differs from the fact pattern of Ex parte Omar Kabir.
Leo Pharmaceutical Products LTD v. REA and indicates that the rationale to modify in Leo Pharmaceutical “is more targeted than the rationale provided in the Office Action” and argues that “it is clear that the rejection at bar is far less targeted than that in Leo Pharmaceutical.” It is unclear how the facts of Leo Pharmaceutical and the “more targeted” rationale relate to the facts of the present case or how the Appellant is attempting to support his arguments with a citation of Leo Pharmaceutical. The Appellant argues that here “there is no evidence or analysis on the record that there was any problem with electrode arrays made according to the prior art”. It is respectfully submitted that this argument was answered above. The Appellant argues that “the USPTO cannot substantiate an obvious rejection by broadly proffering a nebulous reason, without factual support, to modify the prior art.” As discussed above, the reasoning is not “nebulous” and the reasoning is factually supported by the cited prior art and the prior art at large.

	Appellant at pages 92-93 that the assertion “without the need for wires” is a meaningless assertion, the assertions of obviousness are contrived hindsight reasoned assertions, the rejection is nothing more than a section 102 rejection using multiple references”, and “[i]n any event, we traverse the assertion that the ‘without the need for wires’ has any relevant meaning in the art, and thus represents another defect in the rejection.” Appellant’s arguments appear to simply be a list of unsupported assertions. Without specific arguments to respond to, the Examiner respectfully submits that Appellant’s assertions are moot as they do not specifically point out what Appellant feels is deficient.
	Appellant at pages 93-96 argues that new claim 21 was added “to advance prosecution and cooperate with the USPTO”, but was restricted from originally-filed claim 1. The Appellant argues that claim 1 is “100% the device of Thenuwara” and “Thenuwara anticipates claim 21.” As an initial matter, it is unclear how the addition of claim 21, which is “100%” and “anticipated” by prior art, Thenuwara, that was cited prior to the addition of claim 21 would “advance prosecution.” The Appellant further notes that Thenuwara discloses a cochlear implant and a flexible carrier 
	The Appellant argues that based on “case law of interferences, it is a matter of logic that if X and Y are patentably distinct, and Z is patentably indistinct from X, Z must be patentably distinct from Y. Thus, if claim 21 (X) is patentably distinct from claim 1 (Y), because claim 21 recites a cochlear implant, and Thenuwara (Z) is a cochlear implant, claim 1 (Y) must be patentably distinct from Thenuwara (Z)” and provides the following equations:
	If X ≠ Y
	and X = Z

As previously indicated, the Appellant is improperly conflating the “distinctness” requirement of restriction with patentability. As discussed in MPEP 802.01, in order to show distinctness at least one invention must be patentable over the other invention, “though they may each be unpatentable over the prior art.” As such, it is clear that the restriction requirements and the patentability requirements are separate and different requirements.
	Appellant at page 97 argues that a prima facie case of obviousness has not been established against claim 2 with respect to the Thenuwara in view of Bloomfield references. The Appellant argues that the rejection does not distinguish between claims 1 and 2 and inquires “[w]hy is it obvious to make the carrier from viscoelastic material, as opposed to simply having the carrier include that material.” The Examiner respectfully submits that the combination of Thenuwara and Bloomfield results in a carrier that is made from viscoelastic material, as the electrode carrier of Thenuwara is made from a flexible silicone material and the modification with the specific material of Bloomfield results in an electrode carrier made from flexible viscoelastic silicone. There is no additional obviousness rationale necessary to reject claim 2 because the combination of Thenuwara and Bloomfield already results in the invention of claim 2.
	Appellant at pages 97-98 argues that a prima facie case of obviousness has not been established against claim 4 with respect to the Thenuwara in view of Bloomfield references. The Appellant argues that nowhere on the record is there any assertion of a material that is devoid of non-viscoelastic silicone and inquires “[w]hy would it be obvious to have a carrier that is devoid of non-viscoelastic silicone, at least beyond the mere fact that there is a reference that teaches a viscoelastic material.” The Examiner respectfully submits that the combination of Thenuwara and Bloomfield results in an electrode carrier that is made from a viscoelastic silicone material and carries electrodes, as the electrode carrier of Thenuwara is made from a flexible silicone material and the modification with the specific material of Bloomfield results in an electrode carrier made from flexible viscoelastic silicone. Because the flexible silicone of Thenuwara is modified to be 
	Appellant at pages 98-115 argues that a prima facie case of obviousness has not been established against claims 6 and 7 with respect to the Thenuwara in view of Bloomfield references. At pages 99-101 and 108-109 the Appellant argues that the rejection has mischaracterized paragraph [0023] of Bloomfield and Bloomfield “is simply detailing that there is a feature, and this feature results in something during the short run and something else in the long run.” Appellant’s summary ignores what is the “feature” and, thus, ignores what is being taught by Bloomfield. Bloomfield teaches that the permanent crosslinks give the material it’s permanent equilibrium shape, which is the shape to which the material will return when free from of imposed stress for a “sufficient time”. This “permanent equilibrium shape” is the claimed “curved, unrestrained and relaxed state” of claims 6 and 7 and the “sufficient time” would be equivalent to the “no less than 30 seconds” of claim 6 and “no less than one minute” of claim 7. As such, paragraph [0023] has not been mischaracterized. Appellant at pages 101 and 109-110 argues that the time period for the material to return to its unrestrained state is not a result effective variable. Bloomfield clearly indicates that the greater number of crosslinks present results in a greater time period for the material to return to its unrestrained state and, thus, the number of crosslinks is a result effective variable.
	Appellant at pages 105 and 113 argues that the rejection is a prohibited per se rejection and a forbidden In re Leshin rejection. The Appellant argues that because the same rationale was used to reject both claims 6 and 7, even though these claims recite different times, the rejection is improper. The Examiner respectfully submits that Appellants arguments ignore the facts set out in the rejection. The rejection states that “Bloomfield teaches that the time it takes for the material to return to its equilibrium state is dependent upon the crosslinks within the material”. Thus, the time of 30 seconds vs. 1 minute is dependent upon the crosslinks within the material. The rationale to support the rejection, of choosing a known material (the amount of crosslinks within the 
	Appellant at pages 105-106 argues that “[w]hen considering the treatment of claim 6 verses [sic] claim 7, it is clear the Examiner is applying a presumptive per se rule of obviousness against performance characteristics of an apparatus claim” and “[t]here is absolutely nothing in the art that indicates utilitarian value or even a desire or that there was a problem for that matter associated with the temporal period of recovery an electrode array.” Further, Appellant at page 114 argues that “[w]hen considering the treatment of claim 7 verses [sic] claim 6, it is clear that the Examiner is applying a presumptive per se rule of obviousness against performance characteristics of an apparatus claim” and “[t]here is absolutely nothing in the art that indicates utilitarian value or even a desire or that there was a problem for that matter associated with the temporal period of recovery an electrode array.” The Examiner respectfully submits that Bloomfield recognizes and discloses that the recovery of the material is based on the number of crosslinks within the material. There is no “presumptive rule of obviousness against performance characteristics of an apparatus claim”, but rather the prior art of record recognizes that the amount of time it takes for the material to recover to its original state is dependent upon the composition of that material itself (i.e. its crosslinks). The Appellant argues that if claim 6 recited “the electrode carrier is configured to recover to a curved, unrestrained and relaxed state, from a substantially straight state in a period of time”, the rejection would be the same. The Examiner disagrees, as if the claim broadly recited “a period of time”, it would not be necessary to further modify the art as the claims would be satisfied by the rejection of Thenuwara in view of Bloomfield since the broad “a period of time” would be satisfied.
	Appellant at pages 115-121 argues that a prima facie case of obviousness has not been established against claim 36 with respect to the Thenuwara in view of Bloomfield references. Appellant argues that the configuration shown in Figure 4B of Thenuwara is straight and not a 
	Appellant at pages 119-121 argues that the device of Thenuwara does not hug the modiolus because it is a mid-scalar array and Appellant alleges that mid-scalar arrays are “contactless.” Appellant relies upon “Appendix K” to teach that mid-scalar arrays are contactless. However, it is unknown which document corresponds to “Appendix K”. Furthermore, the portion of Appendix K reproduced by the Appellant does not prove that mid-scalar arrays are always contactless. It is submitted that the recitation of “a contactless midscala position” does not mean that a midscale array is inherently a contactless array, but rather the discussion in Appendix K is directed to the ideal positioning using “SimCInsert”. There is no context given and it is inappropriate to conclude that the paragraph reproduced by the Appellant proves that mid-scalar 
	Appellant at page 121 argues that if features of claim 36 are deemed to be met by Thenuwara, then the features of claims 33 and 34 cannot be met. This is not found persuasive for at least the reasons discussed with respect to claim 36. Specifically, claim 36 recites “a curved geometry” and claims 33 and 34 each recite “substantially straight”. As previously detailed, something that is “substantially straight” can also have a curved geometry.
	Appellant at pages 121-123 argues that a prima facie case of obviousness has not been established against claim 41 with respect to the Thenuwara in view of Bloomfield references. The Appellant alleges that the Examiner has re-written Appellant’s claims, however the Examiner did not re-write Appellant’s claims, but rather clearly articulated on the record that the language “to evoke a hearing precept based on a plurality of different and distinct frequency band channels” fails to further limit the claim over that of the prior art. This recitation is directed to the result of the stimulation and not to any particular aspect of the stimulation, nor to any aspect of the electrode array as claimed. This recitation does not result in a change in the structure of the electrode array, but is merely reciting the intended use of the electrode array. The Appellant argues that “mere electrical signals are not the same as a ‘plurality of different and distinct frequency band channels’.” However, the Appellant does not positively recite a plurality of different and distinct frequency band channels. The Appellant’s claims are not directed to the a pulse generator or any other structure which would generate a plurality of different and distinct frequency band channels, but rather Appellant’s claims are merely directed to an electrode array. For at least the reasons given above, the rejection stands.

	Appellant at pages 124-125 argues that Silastic material is not a viscoelastic material and traverses for the reasons given with respect to the section 102 rejection with respect to Dadd. For at least the reasons given above, Silastic is known to be a viscoelastic material and the rejection is considered to stand.
	Appellant at page 128 argues that the rejection of claim 2 as being obvious over Thenuwara in view of Dadd does not distinguish between claims 1 and 2 and inquires why it is obvious to make the carrier from viscoelastic material, as opposed to simply having the carrier include the material. However, the Appellant has failed to point to or articulate any distinction that Appellant feels is present. 
	Appellant at pages 128-129 argues that the rejection of claim 4 as being obvious over Thenuwara in view of Dadd fails to assert that the devoid feature provides any utility. The Appellant argues that nowhere on the record is there any assertion of a material that is devoid of non-viscoelastic silicone. It is submitted that the rejection itself asserts that the viscoelastic silicone carrier of Dadd is devoid of non-viscoelastic silicone. It is submitted that to arrive at claim 4, there is no more modification to the Thenuwara reference than to arrive at claim 1. The combination of Thenuwara in view of Dadd, where the material of the carrier of Thenuwara is modified to be Silastic, as taught by Dadd, likewise arrives at claim 4. For at least these reasons, the rejection stands.
Appellant at pages 129-135 argues that a prima facie case of obviousness has not been established against claims 6, 7, 36, 33, and 34 with respect to the Thenuwara in view of Dadd references. Appellant argues and traverses the rejection for the reasons presented with respect 
Appellant at pages 136-137 argues that a prima facie case of obviousness has not been established against claim 41 with respect to the Thenuwara in view of Dadd references. The Appellant alleges that the Examiner has re-written Appellant’s claims, however the Examiner did not re-write Appellant’s claims, but rather clearly articulated on the record that the language “to evoke a hearing precept based on a plurality of different and distinct frequency band channels” fails to further limit the claim over that of the prior art. This recitation is directed to the result of the stimulation and not to any particular aspect of the stimulation, nor to any aspect of the electrode array as claimed. This recitation does not result in a change in the structure of the electrode array, but is merely reciting the intended use of the electrode array. The Appellant argues that “mere electrical signals are not the same as a ‘plurality of different and distinct frequency band channels’.” However, the Appellant does not positively recite a plurality of different and distinct frequency band channels. The Appellant’s claims are not directed to the a pulse generator or any other structure which would generate a plurality of different and distinct frequency band channels, but rather Appellant’s claims are merely directed to an electrode array. For at least the reasons given above, the rejection stands.
Appellant at 138-141 argues that a prima facie case of anticipation has not been established against claim 4 with respect to Dadd. Appellant discusses electron flow, the commonwealth of Virginia, a tire, that the world is flat, Appellant’s mother-in-law’s cookie recipe, a Model T, and a 2021 Ford F-150, in an attempt to prove “logic” when it comes to the rejection. The most applicable analogy is Appellant’s analogy regarding his mother-in-law’s cookie recipe. If Appellant’s mother-in-law gave Appellant her cookie recipe and sugar was not listed in the ingredients and was not included in any steps as being added, then it would be determined that the cookies are devoid of sugar. Similarly, Dadd provides a “recipe” for his invention and because 
Appellant at 141-147 argues that a prima facie case of anticipation has not been established against claim 27 with respect to Dadd. Appellant argues that the Examiner’s claim interpretation is incorrect with respect to the word “and” joining the list in claim 27. Appellant inquires “[i]f the USPTO told the Examiner should would not have to be in the office on Saturday and Sunday, she would accept having to be there on Saturday?” The answer is, yes. However, if the USPTO told the Examiner that she would not have to be in the office on Saturday or Sunday, then the Examiner would expect to not have to be in the office on either day. Appellant’s other analogies found on page 143 are no more persuasive. Appellant argues the rejections do not set forth the broadest reasonable interpretation of the claim language pursuant to proper procedure. However, the Examiner does not have to expressly construe the claim language to make a prima facie case. In re Jung, 637 F.3d at 1363 (“There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim …in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement.”). Thus, the absence of an express claim construction, without more, is not persuasive of error. Further, the Appellant argues that the Examiner has failed to interpret the claims in a manner consistent with the specification. However, the MPEP does not require that the Examiner make an on-the-record articulation of each analysis performed. Thus, the absence of an express articulation of Examiner’s thought process during the analysis, without more, is not persuasive of error. The Examiner is keeping nothing “a secret”, but rather has throughout prosecution clearly articulated on the record the claim interpretation that is being used. The same language used in the claims is used in the specification and, therefore, the list in the specification that includes a conjunctive “and” is interpreted in the same manner as the claims. The Appellant fails to point to how Examiner’s claim interpretation is inconsistent with the specification, rather only alleging error without showing any evidence of error.
Superguide v. Direct TV and Simo Holdings v. Hong Kong Ucloudlink Network Technology Limited decisions as showing how “and” and “or” should be treated in claims. It is respectfully submitted that the Superguide decision, at least the portion provided by the Appellant, appears to be directed to the language “at least one of” more than being directed to the “and” language. The Superguide decision is directed to carrying the “at least one of” through to the list. The portion of the Simo Holdings decision reproduced by Appellant further supports this position, as it simply is discussing changing “at least one of” to “a plurality of”. These decisions are not considered to overcome the rejection.
Appellant at pages 146 and 147 argues that if the specification were considered, the Examiner would recognize that Appellant is differentiating from all the different ways that the prior art might have induced and established the transformation. The Appellant argues that by reciting all of the ways, Appellant is excluding the genus of prior art, not just one species. Appellant cites a portion of the specification at paragraph [0062] and focuses the word “this” in the reproduction, indicating that “this” is referring to all of the species, not just one. However, it is respectfully submitted that “this” in Appellant’s context is not referring to the list of species (i.e. “external force relief, external pressure relief, reaction force, mass transfer and net energy transfer”) but is rather referring to the transformation recited. The transformation is what is “achieved due to the viscoelastic properties of the electrode carrier”. At least for these reasons, Appellant’s arguments are found non-persuasive.
Appellant at pages 147 and 148 argues that a prima facie case of anticipation has not been established against claim 28 with respect to Dadd. Appellant argues that paragraph [0062] of Dadd does not disclose a styletless array and “specifically discloses a stylet.” The Appellant further argues that all paragraph [0062] discloses “is the lack of removal of the stylet.” However, nowhere in paragraph [0062] does Dadd disclose a stylet. Dadd indicates that the invention “does not require the addition of cochlea space-filling positioner devices” and removes “the need to withdraw a stylet or other stiffening member from the array during implantation.” Dadd is 
Appellant at pages 149-150 argues that a prima facie case of anticipation has not been established against claim 29 with respect to Dadd. The Appellant argues that the rejection of claim 29 is “incomparable with the rejection of claim 1” because the embodiment of Dadd used to reject claim 1 was allegedly viscoelastic silicone and thus the Examiner cited two different embodiments in rejecting claim 29. The Appellant alleges that this is a Net MoneyIn error. Claim 1 requires that the electrode carrier includes a viscoelastic material, which is cited to be found at paragraph [0025] of Dadd. The rejection of claim 29 likewise cites paragraph [0025]. Dadd at paragraph [0025] discloses that the electrode carrier can be formed from a biocompatible elastomeric material and gives examples of such materials, to include viscoelastic silicone and biocompatible polyurethane. As such, the Examiner does not cite two different embodiments in rejecting claim 29, as paragraph [0025] discloses both the broad “viscoelastic material” of claim 1 and the narrower “not made of viscoelastic silicone” of claim 29. For at least the reasons given above, the rejection stands.
Appellant at pages 150-151 argues that a prima facie case of anticipation has not been established against claim 35 with respect to Dadd. The Appellant argues that the Examiner’s rejection, which points to paragraphs [0018] and [0029] as disclosing that the transformation occurs due to the material of the electrode carrier, has nothing to do with Appellant’s claim 35. Appellant argues that claim 35 “recites a lot of things” and that the rejection fails to pertain to transformation due to none of external force relief, external pressure relief, reaction force, mass transfer and net energy transfer as not one of the five prohibited features are addressed in the rejection. Appellant indicates “[f]or claim 35 to be met, the transformation cannot be a result of/due 
Appellant at pages 152-154 argues that a prima facie case of anticipation has not been established against claim 36 with respect to Dadd. Appellant’s inquiry on page 152 as to how the claim would have been rejected if rewritten is not pertinent to the present discussion as the claim has not been rewritten as shown. Appellant points to Appendices A-E, however as such Appendices have not been named, it is unknown to which documents the Appellant is referring. The Appellant argues that Appellant’s re-write of the claim is “germane because it shows the way the Examiner has examined the claim instead of what the claim recites.” The Appellant indicates that they must re-write the claim to show that the Examiner has interpreted the claim the opposite of how it is recited. Contrary to the Appellant’s assertions, the Examiner is not “saying in not so many words…that an Appellant cannot challenge the interpretation by an examiner of claim scope”, but the Examiner is rather saying that the Appellant’s re-writing of claims is not persuasive of error. Appellant argues that there is nothing in Dadd’s Figures 4 and 5 that show the automatic feature of claim 36. It is respectfully submitted that the array curving as it is inserted into the cochlea, i.e. “the result of the fact that the array has been placed into the spiral of the cochlea”, occurs spontaneously and during an implantation procedure (as opposed to waiting for a long time) and, thus, would is automatic.
Appellant at pages 154-155 argues that a prima facie case of anticipation has not been established against claim 38 with respect to Dadd. Appellant argues that there is nothing in paragraphs [0018] or [0029] of Dadd cited in the rejection that indicates that the transformation is entirely a result of an elastic material devoid of metal. Paragraph [0029] indicates that the first configuration of the array is “determined by the adhesive layer” and the second configuration of the array is “determined by the preferenced configuration of the outer layer following completion of the implantation procedure” and at paragraph [0018] that the outer layer is “shaped so as to 
Appellant at pages 155-157 argues that a prima facie case of anticipation has not been established against claim 39 with respect to Dadd. The Appellant argues that “[t]he Examiner convenienty and wrongly interpretes this to be ‘and/or,’ without any support.” As discussed in the rejection of claim of claim 39 under 35 USC 112(b) as being indefinite, it is unknown from the claim if the elements of the claim should be joined by a conjuctive (“and”) or a disjunctive (“or”) and for the purposes of examination, the elements would be considered to be joined by an “and/or”, as this would be an interpretation that would satisfy either of Appellant’s intentions. The Appellant argues that the rejection of claim 39 fails to address any of the recited requirements and indicates that the Examiner has rewritten Appellant’s claim 39. The Examiner has not rewritten Appellant’s claim 39, but rather the Examiner outlines in the rejection that the transformation in Dadd occurs due to the material of the carrier, which would not be due to any of the recited prohibited reasons. Appellant’s invention is directed to the material of the carrier resulting in the transformation and, thus, Dadd is quite applicable to the claims.
Appellant at pages 158-159 argues that a prima facie case of anticipation has not been established against claim 41 with respect to Dadd. The Appellant alleges that the Exmainer has re-written Appellant’s claims, however the Examiner did not re-write Appellant’s claims, but rather clearly articulated on the record that the language “to evoke a hearing precept based on a plurality of different and distinct frequency band channels” fails to further limit the claim over that of the prior art. This recitation is directed to the result of the sitmulation and not to any particular aspect of the stimulation, nor to any aspect of the electrode array as claimed. This recitation does not result in a change in the structure of the electrode array, but is merely reciting the intended use of the electrode array. The Appellant argues that “mere electrical signals are not the same as a ‘plurality of different and distinct frequency band channels’.” However, the Appellant does not 
Appellant at page 160 argues that a prima facie case of obviousness has not been established against claims 6 and 7 with respect to Dadd in view of Bloomfield. Appellant argues and traverses the rejections for the reasons presented with respect to the combintionat of Thenuwara and Bloomfield. For at least the reasons given above, the rejection is considered to stand.
Appellant at pages 160-164 argues that a prima facie case of obviousness has not been established against claims 30 and 31 with respect to Dadd in view of Bloomfield. Appellant traverses the rejection of claim 30 on the grounds articulated with respect to claim 27 and, as such, for at least the reasons given above, the rejection is considered to stand. The Appellant further argues that that there is nothing in paragraphs [0018] and [0029] that indicates the paragraphs meet the claim. As discussed with regards to claim 27, these paragraphs discuss how the transformation is the result of the material of the carrier and, thus, meet the claims. Appellant further argues that “the Examienr is choosing the material of Broomfield [sic]” and “[t]hus, the teachings of Dadd, as they pertain to the material, are irrelevant.” Appellant has a point, however, then it is important to look to the disclosure of Bloomfield and see that Bloomfield also discloses that recovery of the material is due to the material itself and not due to outside forces. As such, the combination of Dadd and Bloomfield, which both disclose that transformation from one state to another is due to the material, satisfies the limitations of the claim.
Appellant at pages 164-166 argues that a prima facie case of obviousness has not been established against claim 32 with respect to Dadd in view of Bloomfield. Appellant argues that paragraph [0062] of Dadd does not disclose a styletless array and “specifically discloses a stylet.” The Appellant further argues that all paragraph [0062] discloses “is the lack of removal of the 
Appellant at pages 167-226 argues that a prima facie case of obviousness has not been established against claims 35 (pages 167-180), 39 (pages 181-196), 30 (pages 197-211), and 27 (pages 212-226) for reasons beyond the errors in the rejection of claim 1. However, claims 35, 39, and 27 were not rejected as obvious. The Appellant argues that the rejection does not set forth the broadest reasonable interpretation of the claim language pursuant to proper procedure. However, the Examiner does not have to expressly construe the claim language to make a prima facie case. In re Jung, 637 F.3d at 1363 (“There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim …in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requrieemnt.”). Thus, the absence of an express claim construction, without more, is not persuasive of error. The Appellant argues that the rejection of the claims is “a word game”, “not proper claim interpretation” and “uses the forbidden broadest possible interpretation.” The Appellant argues that nowhere on the record does the Examiner develop the broadest reasonable interpretation of the claims pursuant to proper procedure. The Examiner respectfully submits that rather than using “mere unsubstantiated and vacuum assertions about the prior art”, as alleged by the Appellant, the Examiner clearly points out that the use of the word “and” in the recitation of “without external force relief, external pressure relief, reaction force, mass transfer and net energy transfer” requires that the transformation cannot be a result of all of these. The broadest reasonable interpretation of the claims was developed and clearly articulated to the Appellant on the record. The Appellant argues that “[t]he Examiner has not established the broadest 
	The Appellant at pages 169, 184, 199-200, and 214 argues that the USPTO publishes the MPEP, which the Examiner must follow when examining patent applications, but “[n]owhere is this addressed in the Final Office Action” and “the words MPEP are nowhere in the Office Action.” This is factually untrue. Furthermore, as is the case with the examination of any and all patent applications in front of the Examiner, the MPEP is relied upon every step of the way during patent examination.  Further, the Appellant points to MPEP 2111 and indicates that “[t]he USPTO is clearly doing those things it is not to do.” Again, it is respectfully submitted that the Examiner has followed the requirements of the MPEP, including those found in MPEP 2111.
	The Appellant at pages 170, 185, 200, and 215 argues that the rejections are based “solely on the basis of the claim language”, “[t]he requirement that claims be evaluated in view of the specification is not satisfied by simply declaring the prior art to be encompassed by the claims, or even explaining why the prior art is encompassed by the claims”, and “[t]he record reflects that the rejections are arbitrary and capricious.” However, the Appellant fails to present any arguments or evidence to support these conclusions. 
	The Appellant at pages 170, 185, 200-201, and 215 argues that the MPEP requires the Examiner consult Appellant’s specification when developing the broadest reasonable interpretation of the claim phrase and “[n]owhere in the Office Action has this been done with respect to the section 102 and 103 rejections.” The Appellant further “challenges the USPTO to cite the location on the record where it stated, or otherwise even referred to the specification, in the rejections, other than the one instance where it was used to rebut one of our many arguments” and argues that “the Examiner will use the specification as a sword when useful, and then ignores it in all other instances.” The Examiner respectfully submits that these arguments presented by the Appellant muddy the waters when it comes to the actual issues at hand and specifically the 
The Appellant at pages 171, 186, 201, and 216 argues that “[n]owhere is there any evidence or rationale to support the interpretation by one of ordinary skill in the art.” It is noted that the Appellant fails to provide any evidence or rationale to support an alternative interpretation by one of ordinary skill in the art. It is respectfully submitted that the Examiner in the above analysis does consider the interpretation of one of ordinary skill in the art. One of ordinary skill in the art upon a reading of paragraphs [0063] and [0067] of Appellant’s specification would arrive at the broadest reasonable interpretation given by the Examiner.
Appellant at pages 171-173, 186-188, 201-203, and 216-218 argues that MPEP 2111 indicates that the claims must be examined under the “broadest reasonable interpretation” standard. As discussed above, it is respectfully submitted that the claims were examined under this standard. The Appellant cites MPEP 2111 and emphasizes where this section states that “[t]he broadest reasonable interpretation does not mean the broadest possible interpretation”, “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term” and “must be consistent with the use of the claim term in the specification.” It is respectfully submitted that the Examiner has established the “ordinary and customary meaning” of the term “and” as used in the claims, which is to require those things listed before and after the word “and.” Furthermore, the Examiner has established that this interpretation is consistent with the use of this claim term in the specification and consistent with the interpretation that those skilled in the art would reach in the explanation given above with respect to paragraphs [0063] and [0067] of Appellant’s specification. Again, it is noted that the Appellant fails to offer an alternative interpretation to the claim language.
The Appellant at pages 173-174, 188-189, 203-204, and 218-219 argues that “[n]owhere on the record is there any evidence or rationale that the ordinary and customary meaning of the 
The Appellant at pages 174-175, 190, 205, and 220 argues that “[a]lmost nowhere on the record is there any substantive evaluation of Appellant’s specification or drawings” and indicates that the specification “details an electrode array that can transform without any of those features, not one.” The Appellant argues that “[t]he idea that we presented an arrangement that would be met by only one is not consistent with our specification.” However, as discussed above with regards to paragraphs [0063] and [0067] of the specification, the specification does present an arrangement that would be met by only one of the recited features in the claims . To reiterate, the specification at paragraph [0063] describes that “[b]y without external force relief, it is meant that the transformation does not start with and/or is not established from the removal or relaxation of a force applied to the electrode carrier.” Furthermore, at paragraph [0067], the specification describes “an exemplary embodiment” where “the action of transforming from the first geometry to the second geometry is executed without moving any component relative to the implant that initiates and/or establishes the transformation.” The “exemplary embodiment” of paragraph [0067] is said to occur without “external force relief”, but is silent regarding the transformation occurring without external pressure relief, reaction force, mass transfer and net energy transfer. 
	The Appellant at pages 175, 191, 205, and 220 argues that “[n]owhere on the record is there any evaluation of the interpretation that those skilled in the art would reach.” It is respectfully submitted that this argument has previously been answered above.
	The Appellant at pages 175-178, 191-196, 206-211, and 221-226 argues that the holding in SuitcoSurface is pertinent to the facts at hand in the present application and SuitcoSurface underscores the fact that the specification must be considered. As discussed above, the specification was considered in determining the broadest reasonable interpretation of the claims. Furthermore, apart from the reference to SuitcoSurface, the Appellant fails to discuss how SuitcoSurface is pertinent to the facts at hand as there is no further discussion of SuitcoSurface. In re Smith, but fails to relate these portions back to an argument against the broadest reasonable interpretation of the claims. The Appellant concludes the summary of In re Smith by saying “[i]n view of the above, it cannot be said that the claim phrases, when construed in view of Appellant’s specification, as required, covers the prior art.” However, the Appellant fails to elucidate or support this argument. It has been established above that the broadest reasonable interpretation of the claims has been determined in light of Appellant’s specification as it would be interpreted by one of ordinary skill in the art. 
	The Appellant at pages 180, 196, 211, and 226 argues “we hereby traverse the BRI” and requests “the USPTO to put forth, on the record the exact BRI, and then explain how the BRI of the above was developed and why that meets the requirements of MPEP 2111 and In re Smith.” However, the Examiner does not have to expressly construe the claim language to make a prima facie case. In re Jung, 637 F.3d at 1363 (“There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim …in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requrieemnt.”). Thus, the absence of an express claim construction, without more, is not persuasive of error.
	Appellant at pages 227-229 argues that claims 30, 31, and 32 depend from claim 6 and there is no evidence that the features of claim 6 exist in an array that has the features of claims 30, 31, or 32. This is not found persuasive at least for the reasons given above with respect to this rejections previously discussed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.